Our finding that there were from twenty to twenty-four cars in the train, as shown in previous findings filed with original opinion, is a mistake, and we correct the same to read *Page 26 
from eighteen to twenty cars in the train. The finding will not, however, change any of the conclusions arrived at by the court. We cannot change any other findings of fact, as we believe, in view of the verdict and the facts in evidence, our previous conclusions of fact are correct, and we adhere to them. We do not think the motion for a rehearing should be sustained, and the same is overruled.
Overruled.